 1
 2
 3
 4
 5
 6
 7                             THE DISTRICT COURT OF GUAM

 8   In re:                                                  Bankruptcy Case No. 19-00010
                                                             (Chapter 11)
 9
10   ARCHBISHOP OF AGAÑA, a Corporation Sole,

11                                         Debtor.
12
13                 ORDER GRANTING THE APPLICATION TO EMPLOY
                     STINSON LEONARD STREET LLP AS COUNSEL
14             TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
15
              Before the court is the Application to Employ Stinson Leonard Street, LLP, as
16
17   Counsel to the Official Committee of Unsecured Creditors (“Application”). See ECF No. 94.

18   There having been no timely objection filed, and the court having been satisfied that the
19
     attorneys of the law firm are disinterested persons who do not hold or represent an interest
20
     adverse to the Debtor’s estate in the matters upon which they are to be engaged, and that
21
     employment of the law firm is necessary and would be in the best interest of the estate; and
22
23   good cause appearing therefor, it is hereby

24            ORDERED that the Application is granted; and it is further
25
              ORDERED that the Official Committee of Unsecured Creditors is authorized to
26
     employ Stinson Leonard Street, LLP, as its counsel, nunc pro tunc to March 7, 2019; and it
27
     is further
28



                                             Page 1 of 2
              Case 19-00010 Document 161 Filed 04/30/19 Page 1 of 2
 1          ORDERED that the compensation shall be under the terms specified in the
 2
     Application and shall be governed by the applicable bankruptcy rules and codes, and such
 3
     other procedures as may be fixed by order of this court.
 4
 5          The court vacates the hearing date of May 3, 2019, on this matter.

 6          SO ORDERED.
 7
 8                                                         /s/ Frances M. Tydingco-Gatewood
                                                               Chief Judge
 9                                                         Dated: Apr 30, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             Page 2 of 2

            Case 19-00010 Document 161 Filed 04/30/19 Page 2 of 2
